Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 12/14/2021
Claims 2 and 12 have been cancelled
Claims 1, 3-11 and 13-20 have been submitted for examination
Claims  1, 3-11 and 13-20  have been allowed
Allowable Subject Matter
1.	Claims1, 3-11 and 13-20   allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to mapping information management for data storage. A mapping information format without any uncorrectable flag bits (UNC bits) is shown. A controller provides a cyclic redundancy check (CRC) engine. In response to an uncorrectable marking command issued by a host, the controller operates the cyclic redundancy check engine to encode a data pattern with a biased encoding seed to generate biased cyclic redundancy check code. The controller programs the data pattern and the biased cyclic redundancy check code to the non-volatile memory. The data pattern, therefore, will not pass CRC. The uncorrectable marking command works.

The prior art of record for example Kim teaches a memory system includes a memory medium configured to store memory data and a media error correction code (ECC) decoder coupled to the memory medium. The media ECC decoder is configured to receive encoded read data from the memory medium, wherein the encoded read data is read from the stored memory data. The 
30 	
However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 85 (allowable features are emphasized)  
“A data storage device, comprising: a non-volatile memory; a controller, configured to control the non-volatile memory and comprising a cyclic redundancy check engine, wherein: in response to an uncorrectable marking command issued by a host, the controller operates the cyclic redundancy check engine to encode a data pattern with a biased encoding seed to generate biased cyclic redundancy check code; [[and]] the controller programs the data pattern and the biased cyclic redundancy check code to the non-volatile memory, the uncorrectable marking command indicates a first logical address; the controller shifts the first logical address to generate a biased logical address; and the controller operates the cyclic redundancy check engine to use the biased logical address as the biased encoding seed.”.

	Claims 3-10 depend from claim 1, are also allowable.
	Claim 11 is allowable for the same reasons as per Claim 1.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SAMIR W RIZK/Primary Examiner, Art Unit 2112